             Case 1:21-cv-02322 Document 1 Filed 09/01/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

THOMAS J. ALSTON,              )
                               )
      Plaintiff,               )
                               )                    CIVIL ACTION NO: ________________
vs.                            )
                               )                    NOTICE OF REMOVAL OF CIVIL
                               )                    ACTION BY DEFENDANT
                               )                    LEXISNEXIS RISK SOLUTIONS INC.
LEXISNEXIS RISK SOLUTIONS INC. )                    [28 U.S.C. §§ 1331, 1441, 1446]
1000 Alderman Dr.              )
Alpharetta, GA 30005,          )
                               )                    Removal from the Superior Court of the
      Defendant,               )                    District of Columbia, No. 2021CA2667B
                               )
SAGESTREAM, LLC,               )
                               )
      Defendant.               )
                               )

       TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF COLUMBIA AND TO PLAINTIFF THOMAS J. ALSTON:

       PLEASE TAKE NOTICE that Defendant LexisNexis Risk Solutions Inc. (“LNRS”), by

and through undersigned counsel, hereby files this Notice of Removal of this action from the

Superior Court of the District of Columbia where it is now pending as Case No. 2021 CA 002667B

(the “Civil Action”) to the U.S. District Court for the District of Columbia. This Notice of

Removal is filed pursuant to 28 U.S.C. § 1331, § 1441, and § 1446. This Notice is based upon the

original jurisdiction of this Court over the parties under 28 U.S.C. § 1331 and the existence of a

federal question herein. In support hereof, LNRS states as follows:

       1.      On August 2, 2021, Plaintiff Thomas J. Alston (“Plaintiff”) filed a Complaint

against LNRS and SageStream, LLC (“SageStream”) in the Superior Court of the District of

Columbia, entitled Thomas J. Alston v. LexisNexis Risk Solutions Inc., et al., Case No. 2021 CA
             Case 1:21-cv-02322 Document 1 Filed 09/01/21 Page 2 of 5




002667B. Pursuant to 28 U.S.C. § 1446(a), all process, pleadings, notices, and orders served upon

LNRS in this action are attached as Exhibit A.

       2.      The Summons and Complaint in the Civil Action were served on LNRS on or about

August 12, 2021. Therefore, this Notice of Removal is filed within the time prescribed by 28

U.S.C. § 1446(b)(1). Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354–56

(1999) (30-day deadline to remove commences upon service of the summons and complaint).

       3.      Upon information and belief, Plaintiff has not properly served a copy of the

Complaint on SageStream. Thus, all Defendants to the claims over which this Court has original

jurisdiction under 28 U.S.C. § 1331 have joined in or consented to removal of the Civil Action.

       4.      Plaintiff’s Complaint involves claims arising under the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. His first claim is brought under Section 1681g of the FCRA. (Compl.,

¶ 17.) His second claim is brought under Section 1681s-2 of the FCRA. (Id. at ¶ 25.) Thus, the

Civil Action is one over which this Court has original jurisdiction under 28 U.S.C. § 1331, and

which is removable by LNRS under the provisions of 28 U.S.C. § 1441 in that the matter arises

under this Court’s original jurisdiction and is founded on a claim or right arising under the

Constitution, treaties or laws of the United States and is removable without regard to citizenship

or residence of the parties under 28 U.S.C. § 1441.

       5.      Federal question jurisdiction exists over this action because the allegations asserted

by Plaintiff in the Complaint involve questions that will require resolution of significant, disputed

issues arising under federal law. This case qualifies for federal question jurisdiction and is

removable because Plaintiff’s Complaint alleges claims under, and requires a ruling on, the FCRA.

       6.      No proceedings have occurred in the Civil Action as of the date of this Notice of

Removal. Neither LNRS nor SageStream has filed a response to the Complaint. LNRS hereby



                                                 2
             Case 1:21-cv-02322 Document 1 Filed 09/01/21 Page 3 of 5




reserves any and all rights to assert any and all defenses and/or objections to the Complaint. LNRS

further reserves the right to amend or supplement this Notice of Removal.

       7.      Venue lies in the U.S. District Court for the District of Columbia pursuant to

28 U.S.C. § 118(a), § 1391, § 1441(a), and § 1446(a). This action was originally brought in the

Superior Court of the District of Columbia, and thus should be removed to the U.S. District Court

for the District of Columbia.

       8.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

this day upon Plaintiff and filed with the Clerk of the Superior Court of the District of Columbia.

A copy of the notice to the state court clerk, without exhibits, is attached hereto as Exhibit B.

       9.      By filing this Notice of Removal, LNRS does not concede nor waive any defense

or motion relating to this action. LNRS reserves all defenses.

       10.     In addition to satisfying the requirements of federal question jurisdiction, LNRS

has met all other requirements for removal.

       For the reasons stated above, this Civil Action is properly removed to this District Court.




                                                 3
            Case 1:21-cv-02322 Document 1 Filed 09/01/21 Page 4 of 5




Dated: September 1, 2021             Respectfully submitted,

                                     LEXISNEXIS RISK SOLUTIONS INC.

                                     /s/ S. Mohsin Reza
                                     Syed Mohsin Reza
                                     D.C. Bar No. 985720
                                     Troutman Pepper Hamilton Sanders LLP
                                     401 9th Street, N.W.
                                     Ste. 1000
                                     Washington, D.C. 20004
                                     Telephone: (202) 274-1927
                                     Facsimile: (703) 448-6510
                                     Email: mohsin.reza@troutman.com

                                     Attorney for Defendant LexisNexis Risk Solutions
                                     Inc.




                                       4
             Case 1:21-cv-02322 Document 1 Filed 09/01/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of September 2021, the foregoing was served via first

class mail and electronic mail on the following:

       Thomas J. Alston
       4020 Southern Avenue S.E.
       Washington, D.C. 20020
       Telephone: (240) 432-0927
       Email: talston@washlegal.com

       Pro se


                                             s/ S. Mohsin Reza
                                             Syed Mohsin Reza




                                                   5
